Per Curiam:
Michael Singleton appeals, following a jury trial, his conviction of class B misdemeanor trespass in the first degree (§ 569.140), for which he was sentenced to *329six months in the county jail. Singleton raises a single claim on appeal; he argues that the trial court erred in admitting, at trial, a written statement he made to law enforcement that the trial court previously ruled inadmissible, at a suppression hearing, due to a Miranda violation. Because Singleton fails to demonstrate either error or prejudice, we affirm. Rule 30.25(b).